 Case 5:21-mj-00018-JLV Document 1-1 Filed 01/25/21 Page 1 of 8 PageID #: 2




                       UNITED STATES DISTRICT COURT
                        DISTRICT OF SOUTH DAKOTA
                             WESTERN DIVISION

                                                5:21-mj-18
UNITED STATES OF AMERICA,
                                            Filed Under Seal
                   Plaintiff,
                                            AFFIDAVIT IN SUPPORT OF
      vs.                                   APPLICATION FOR CRIMINAL
                                            COMPLAINT AND ARREST
PHILLIP PO ND,                              WARRANT

                  Defendant.                REDACTED


      I, Jerrick Myers, being first duly sworn, hereby depose and state as follows:

      1.    I have been employed as a Special Agent with the Federal Bureau of

Investigation since September 17, 2017. I am currently assigned to a criminal

squad with the Minneapolis Division of the FBI, Rapid City Resident Agency, and

investigate a multitude of Federal criminal violations, including crimes in Indian

country on the Pine Ridge Reservation.

      2.    Prior to my employment with the FBI, I served as a Missouri State

Trooper with the Missouri State Highway Patrol for over three years. Through my

employment with the FBI and the Missouri State Highway Patrol, I have received

extensive training regarding criminal investigations.

      3.    The facts in this affidavit come from my personal observations, my

training and experience, and information obtained from other agents and

witnesses. This affidavit is intended to show merely that there is sufficient

probable cause for the requested warrant and does not set forth all of my
  Case 5:21-mj-00018-JLV Document 1-1 Filed 01/25/21 Page 2 of 8 PageID #: 3




knowledge about this matter. I have not withheld any information known to me

that would tend to negate probable cause.

      4.    Based on my training and experience and the facts as set forth in this

affidavit, there is probable cause to believe that a violation of 18 U.S.C. § 1153

and 1112 has been committed by PHILLIP POND (POND), an enrolled member of

the Oglala Sioux Tribe.

                              PROBABLE CAUSE

      5.    On November 22, 2020, FBI Minneapolis Division, Rapid City

Resident Agency, your affiant was contacted by Oglala Sioux Tribe (OST)

Department of Public Safety (DPS) Captain John Pettigrew in regards to a shooting

that had taken place in North Ridge Housing within the exterior boundaries of the

Pine Ridge Indian Reservation.

      6.    The victim, JUSTIN LITTLE HAWK (LITTLE HAWK), also known as

(aka), THOMAS HOOF, aka, TONY WESTON, date of birth [DOB REDACTED],

received a gunshot wound to the left shoulder and was airlifted to Monument

Health in Rapid City, SD, for treatment. According to information provided to OST

DPS by JOANN SIERRA, telephone number 605-891-8532, her grandsons,

MAHPIYA ARAPAHO (ARAPAHO), date of birth [DOB REDACTED], and EMELIO

ESPARZA (ESPARZA), called her and said they were with LITTLE HAWK in his

vehicle and had pulled into North Ridge Housing. LITTLE HAWK and POND, date

of birth [DOB REDACTED], social security number [SSN REDACTED], got into a

fight/ argument and POND shot LITTLE HAWK.


                                        2
  Case 5:21-mj-00018-JLV Document 1-1 Filed 01/25/21 Page 3 of 8 PageID #: 4




      7.     OST DPS arrived at the scene and located the vehicle where the

shooting occurred. The vehicle LITTLE HAWK was driving was towed from the

scene per OST DPS request and stored/secured at the OST DPS garage located at

the Pine Ridge Justice Center.

      8.    FBI Victim Specialist (VS) Curt Lauinger and I responded to

Monument Health in Rapid City. Upon his arrival to the hospital, LITTLE HAWK

was immediately taken to the operating room. I was given the opportunity to take

initial photographs of LITTLE HAWK's wound. At that time, LITTLE HAWK was

intubated so I did not get to ask LITTLE HAWK any questions as to what

happened to him.

      9.    On November 23, 2020, OST DPS Captain Pettigrew interviewed

ARAPAHO about the incident. According to ARAPAHO, himself, LITTLE HAWK,

and ESPARZA had pulled into North Ridge Housing and had stopped to turn

around. At that time, POND got into the rear driver side seat of the vehicle behind

LITTLE HAWK. An argument between LITTLE HAWK and POND ensued, causing

ARAPAHO, ESPARZA, and LITTLE HA:WK to exit the vehicle while POND remained

in the back seat. LITTLE HAWK continued to argue with POND through the rear

driver side window of the vehicle. At that time, POND shot LITTLE HAWK. After

hearing the gunshot, ARAPAHO and EZPARZA ran off in separate directions.

ARAPAHO stated he knew the shooter as PHILLIP POND and had seen him a few

times within the last month and that is how he knew who he was when he got into

the vehicle. ARAPAHO didn't know where POND had the gun concealed when he


                                        3
  Case 5:21-mj-00018-JLV Document 1-1 Filed 01/25/21 Page 4 of 8 PageID #: 5




got into the vehicle, but later described seeing a gun that was approximately two

feet long when POND shot LITILE HAWK. ARAPAHO did not know why LITILE

HAWK and POND were arguing.

      10.    On November 24, 2020, OST Captain Pettigrew interviewed SHANE

TWO BULLS (TWO BULLS), date of birth [DOB REDACTED], who was present at

the residence of TERRESA TWO BULLS at the time the shooting took place on

November 22, 2020. During the interview, TWO BULLS told OST DPS Captain

Pettigrew that approximately five to 10 minutes before the shooting took place,

someone knocked on the front door to the residence. When TWO BULLS answered

the door, a male subject, identified by TWO BULLS as POND, asked for TWO

BULLS' sister, JODY LNU. TWO BULLS told POND that that JODY had gone

home. POND then offered his condolences to TWO BULLS for the passing of his

mother and shook his hand. TWO BULLS then closed the door. Approximately

five to 10 minutes later, there .was a loud gunshot that came from outside the

residence.   When TWO BULLS and ELISE TIMES went outside to see what

happened, they noticed the victim's vehicle parked in their driveway with the

driver slumped over the driver's seat. TWO BULLS stated that the victim's vehicle

was not parked in their driveway when he was talking to POND at the door to his

residence.

      11.    On December 11, 2020, I was informed LITILE HAWK died at

approximately 1 :45AM on December 11, 2020.




                                       4
 Case 5:21-mj-00018-JLV Document 1-1 Filed 01/25/21 Page 5 of 8 PageID #: 6




      12.   At that time, I contacted the Adams County Coroner's Office,

telephone number 303-659-1027, 330 N. 19th Ave ., Brighton, CO 80601, in

regards to LITTLE HAWK's death and advised them an autopsy would need to be

conducted in furtherance of the referenced investigation.      The autopsy was

scheduled for l'v'.londay, December 14, 2020, to be conducted by Dr. Stephen Cina.

FBI Denver Division Special Agent Donald Peterson was assigned to attend the

autopsy on my behalf.

      13.   The final autopsy report prepared by Dr. Cina states the Cause of

Death as: Complications following a shotgun wound to the chest.

      14.   On January 7 , 2021, I conducted a telephonic interview of FRED

BAGOLA (BAGOLA), date of birth [DOB REDACTED], social security number [SSN

REDACTED], telephone number 605-899-8023. BAGOLA advised that he had

spoken with LITTLE HAWK on the phone after he had been transferred to the

hospital in Denver, CO. BAGOLA spoke with LITTLE HAWK after he had his 1st or

2nd surgery and was no longer sedated. BAGOLA asked LITTLE HAWK what

happened the ·night LITTLE HAWK was shot. LITTLE HAWK didn't tell BA GOLA

much about what happened leading up to the shooting but stated that he

remembered POND shooting him. LITTLE HAWK described what felt like his spirit

being shot out of his body.   LITTLE HAWK stated his spirit then saw himself

slumped over after being shot. LITTLE HAWK then described what looked like his

spirit grabbing onto the gun that POND shot him with. LITTLE HAWK then looked

into POND's eyes. POND saw LITTLE HAWK's spirit, became scared, and ran


                                        5
  Case 5:21-mj-00018-JLV Document 1-1 Filed 01/25/21 Page 6 of 8 PageID #: 7




away. LIITLE HAWK told BAGOLA that he had spoken to "The Creator" and had

forgiven POND for shooting him.

      15.   On January 12, 2021, OST DPS Captain Pettigrew interviewed
                        I
LASHAWN POOR BEAR (POOR BEAR), date of birth [DOB REDACTED], at the OST

DPS Criminal Investigations interview room.

      16.   According to POOR BEAR, her mother, RITA RICHARDS (RICHARDS),

told her the night before LIITLE HAWK was shot, POND and JAMIE DREAMER

(DREAMER) had come to RICHARDS home looking for LIITLE HAWK. POND and

DREAMER had a gun with them.       RICHARDS told POORBEAR that a vehicle .

pulled up to the home and POND and DREAMER thought it was LIITLE HAWK.

RICHARDS described to POOR BEAR that POND and DREAMER took a position

like they were going to shoot the individual in the vehicle they believed to be

LIITLE HAWK. The individual in the vehicle that had pulled up the house turned

out not to be LIITLE HAWK. POOR BEAR was not at home when this happened

as she was at her boyfriend's. However, POOR BEAR saw DREAMER with a gun

later that night at her home.

      17.   LIITLE HAWK was the boyfriend of POOR BEAR's sister, ADAYNIA

POOR BEAR (ADAYNIA), and lived with ADAYNIA.        According to POORBEAR,

POND messaged ADAYNIA and said it was an accident and that he (POND) did not

mean to shoot him (LIITLE HAWK). Also, in the message, POND told ADAYNIA

that he was hungry and cold and wanted to meet in the field beside the house.

Both POOR BEAR and ADAYNIA then went out to the field next to the house and


                                      6
 Case 5:21-mj-00018-JLV Document 1-1 Filed 01/25/21 Page 7 of 8 PageID #: 8




met with POND there. POND was crying and said it was an accident. POND

explained that he and LIITLE HAWK were fighting over a gun and he didn't mean

to pull the trigger. POND had a gun with him while speaking with POOR BEAR

and ADAYNIA in the field. ADAYNIA took the gun from POND and checked it for

bullets because POND was trying to shoot himself. After checking the gun for

bullets, ADAYNIA gave the gun back to POND. POOR BEAR and ADAYNIA did not

let POND come into the house because they believed LIITLE HAWK's crew would

be out looking for POND and there were children in the house.

      18.   Approximately one week before POOR BEAR was arrested on January

10, 2021, POND came by her room and asked where her son was. POOR BEAR

told POND he was sleeping. POND then went to POOR BEAR's mom's room and

closed the door. While POND was in there, he was crying and saying that they

were fighting over a gun and he didn't mean to pull the trigger. POND also said

that there were people looking for him. POND then left the house.

      19.   On January 20, 2021, OST DPS Captain Pettigrew and OST DPS

Criminal Investigator Derek Puckett conducted a follow up interview of POOR

BEAR. During the interview, POOR BEAR confirmed that the message POND sent

to ADAYNIA regarding it being an accident and him (POND) not meaning to shoot

him (LIITLE HAWK) was sent via Facebook Messenger.          After receiving the

message from POND, ADAYNIA showed POOR BEAR the message sent from POND

to ADAYNIA on Facebook Messenger.

      20.   POND is an enrolled member of the Oglala Sioux Tribe.


                                      7
 Case 5:21-mj-00018-JLV Document 1-1 Filed 01/25/21 Page 8 of 8 PageID #: 9




                            REQUEST FOR SEALING

      21.    I further request that the Court order that all papers in support of this

application, including the affidavit and search warrant, be temporarily sealed as it

is part of an ongoing criminal investigation. Accordingly, there is good cause to

seal these documents because their disclosure may seriously jeopardize the

investigation.

                                   CONCLUSION

      22.   Your affiant believes there is probable cause to arrest Phillip Pond for

the charge of Voluntary Manslaughter, in violation of 18 U.S.C. §§ 1112 and 1153.




Dated: January 25, 2021
                                                                   ;v~
                                              Jerr'ick Myers
                                              Special Agent
                                              Federal Bureau of Investigation


SUBSCRIBED and SWORN to in my presence this 25th day of January, 2021.


  ~_LL_,__
  •
Daneta Wollmann
United States Magistrate Court Judge
District of South Dakota




                                          8
